           Case 2:16-cv-00633-APG-DJA Document 59 Filed 05/11/20 Page 1 of 1



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   BRIANNA SMITH
     Assistant United States Attorney
 3   Nevada Bar No. 11795
     501 Las Vegas Boulevard, South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 5   Email: Brianna.Smith@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   JOSHUA PORTER,                        )               Case No. 2:16-cv-00633-APG-CWH
                                           )
 9                Plaintiff,               )
                                           )             Stipulation to Extend Deadline to File
10                v.                       )                Defendant’s Reply to Motion for
                                           )                 Summary Judgment Deadline
11   UNITED STATES OF AMERICA, DOES I )
     through X, and ROE ENTITIES I through )
12   X,                                    )                          ORDER
                                           )
13                 Defendants.             )

14          Plaintiff Joshua Porter and Defendant United States of America, through its

15   counsel, hereby stipulate and agree to extend the deadline to file its reply in support of its

16   motion for summary judgment (ECF No. 53), to June 18, 2020. Defendant seeks this

17   additional time due to an influx of filings and the need for additional time to prepare and

18   file its reply. Thus, this stipulation is sought in good faith and not for purpose of delay.

19          Respectfully submitted this 11th day of May, 2020.

20    WEINER LAW GROUP, LLC                            NICHOLAS A. TRUTANICH
                                                       United States Attorney
21     /s/ Jason Weiner
      JASON WEINER, Esq.                                /s/ Brianna Smith
22    2820 W. Charleston Blvd., Ste. 35                BRIANNA SMITH
      Las Vegas, Nevada 89102                          Assistant United States Attorney
23    Attorney for Plaintiff                           Attorneys for the United States
24                                        IT IS SO ORDERED:
25

26                                        HONORABLE ANDREW P. GORDON
                                          UNITED STATES DISTRIC COURT JUDGE
27
                                                           5/11/2020
28                                        DATED:
